Citation Nr: 1216175	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  12-04 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to October 1953.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In April 2012, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran's claim for service connection for a right knee disability was originally denied in a January 1954 rating decision.  The Veteran was notified of this decision.  He did not appeal, and new and material evidence was not received within one year of the decision.  Thus, the January 1954 decision became final.  38 U.S.C.A. § 7105(d)(3) (West 2002); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104(a), 3.156(a)-(b), 20.1103 (2011).  

New and material evidence would ordinarily be required to reopen the claim for service connection for a right knee disability under such circumstances.  38 U.S.C.A. § 5108 (West 2002).  However, when VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will adjudicate the claim without regard to the prior decision.  38 C.F.R. § 3.156(c)(1).

As relevant service treatment records have been added to the record since the January 1954 decision, the Board will adjudicate the claim for service connection for a right knee disability on a de novo basis.


FINDING OF FACT

The Veteran experienced symptoms of a right knee disability in service and there is post-service continuity of symptomatology demonstrating a nexus between the current right knee disability and the in-service symptoms.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(b) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

As the Board is granting the claim for service connection for a right knee disability, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2011).

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. 
§ 1113(b) (West 2002); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, medical records, including a July 2011 letter from Steven Berkowitz, M.D., reflect a diagnosis of right knee osteoarthritis.  Thus, a current right knee disability has been demonstrated.

There is also evidence of an in-service symptoms of a right knee disability and of a continuity of symptomatology linking those symptoms to the current right knee osteoarthritis.  

Service treatment records include an April 1951 entrance examination showing a report of past injury to the right knee while playing football in high school, with  occasional buckling of the knee in the years since that time.  This history was again repeated in an October 1952 in-service treatment report.  Moreover, he reported a painful/trick knee at an April 1952 evaluation.  Finally, during his October 1953 separation examination he reported right knee weakness.  However, there were no knee abnormalities evident during examination.

At the time of his separation from service in October 1953, the Veteran submitted a claim for service connection for a knee disability (VA Form 8-526e).  He reported that he experienced knee weakness, which had begun in December 1951.

A December 1953 VA examination report reveals the Veteran's report of an initial injury to his right knee in 1949 while playing football.  He aggravated his knee problems in service in 1951 while climbing a hill.  In the years since service he experienced knee pain and had undergone physical therapy for such symptoms.
Examination of the knee revealed no crepitus, swelling, deformity, atrophy, instability, tenderness to palpation or manipulation, evidence of internal derangement, or any other abnormalities, and there was full range of knee motion.  X-rays of the knee were normal.

In October 1979, the Veteran submitted a petition to reopen the claim for service connection for a right knee disability (VA Form 21-526).  He reported that he experienced locking of the knee and sensitivity to weight and pressure.  Such problems had begun during basic training.

The Veteran reported in statements dated in March 2009, December 2010, and April 2011 that he injured his right knee in service during basic training and that in the years since that time he had undergone treatment for knee symptoms.  Such symptoms, which included instability and locking, limited his ability to engage in various activities, including sports and walking.

The Board notes that the Veteran has reported on various occasions that he injured his right knee prior to service while playing football in high school and that he had experienced occasional buckling of the knee in the years since that time.  In this regard, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The Veteran is certainly competent to report a right knee injury and knee symptoms prior to service.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  However, a veteran's report of history, even when related by a medical professional, without an independent basis in the record, is insufficient to rebut the presumption of soundness.  Miller v. Brown, 11 Vet. App. 345 (1998).  There is no other evidence of a pre-existing right knee disability and the Veteran's April 1951 entrance examination was normal.  Therefore, he was presumed sound.  38 U.S.C.A. § 1111.

In sum, the evidence reflects that the Veteran has been diagnosed with a current right knee disability and that he experienced symptoms in service.  Further, the clinical evidence and the Veteran's reports reflect that he has experienced right knee symptoms ever since service.  He is competent to report symptoms of a right knee disability (such as pain and instability) as well as a continuity of symptomatology.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.

Although there is no clinical evidence of treatment for a right knee disability for many years after service, the Veteran filed a claim for service connection for a knee disability immediately upon separation from service.  This tends to support his contention that his knee complaints have persisted since active service.  Moreover, there is no affirmative evidence to explicitly contradict his reports, and they are generally consistent with the evidence of record.  Thus, the Board finds that his reports of a continuity of right knee symptomatology since service are credible.  

As there is evidence of in-service right knee symptoms, a current right knee disability, and evidence of a continuity of symptomatology since service, and resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for the currently diagnosed right knee disability have been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for a right knee disability is granted, subject to governing criteria applicable to the payment of monetary benefits. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


